With respect to the appeal of all appellants from the judgment of the Supreme Court affirming the judgment of conviction on the third count of the information, probable jurisdiction is noted. The appeal of Jesse Cantwell from the. judgment of the Supreme *627Court affirming the judgment of conviction on the fifth count is dismissed for want of jurisdiction. §237 (a), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 937). Treating the papers whereon that appeal was allowed as a petition for writ of certiorari as required by § 237 (c) of the Judicial Code (43 Stat. 936, 938), certiorari is granted.
Messrs. Joseph F. Rutherford and Hayden C. Covington for appellants.
Messrs. William L. Hadden, Edwin S. Pickett, Francis A. Pallotti, Attorney General of Connecticut, Richard F. Corkey, Assistant Attorney General, and Luke H. Stapleton for ap-pellee.